

EXHIBIT 10.1


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of March __, 2016
(the “Effective Date”), by and between AMBER ROAD, INC., a Delaware corporation
(the “Company”), and JAMES W. PREUNINGER (the “Executive”).


WHEREAS, the Executive is currently employed by the Company as its Chief
Executive Officer pursuant to the terms of an employment agreement dated March
3, 2014 (the “Existing Employment Agreement”),


WHEREAS, the Company desires that the Executive continue to be retained to serve
in the capacity of Chief Executive Officer of the Company;


WHEREAS, the Company and the Executive desire to replace the Existing Employment
Agreement in its entirety with this Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other valuable consideration, the Company and the Executive
hereby agree as follows:


1.Certain Definitions. Capitalized terms shall have the meanings set forth on
Exhibit A attached hereto.


2.Term of Employment. The Company shall continue to employ the Executive and,
and the Executive shall accept such continued employment, upon the terms and
conditions set forth in this Agreement for the period commencing on the
Effective Date and ending on the earlier of (i) December 31, 2018 (subject to
extension as provided in the following sentence) and (ii) the Executive’s Date
of Termination as provided in Section 6 (such period, including any extension as
provided below, shall be referred to as the “Term of Employment”). This
Agreement and the Term of Employment shall be automatically extended for
successive additional two-year terms, unless either party provides written
notice of non-renewal at least six (6) months before the end of the then-current
Term of Employment. The Executive agrees to sign all documentation evidencing
the foregoing as may be presented to the Executive for signature by the Company.


3.
Executive’s Duties and Obligations.



(a)Duties. The Executive shall continue to serve as the Company’s Chief
Executive Officer. The Executive shall be responsible for all duties customarily
associated with a Chief Executive Officer in a publicly-traded company. The
Executive shall report directly to the Company’s Board of Directors (the
“Board”) and shall be subject to reasonable policies established by the Board.
During the Term of Employment the Executive will also serve on the Company’s
Board of Directors to the extent elected by the stockholders of the Company.


(b)Location of Employment. The Executive’s principal place of business shall be
at the Company’s headquarters located in East Rutherford, New Jersey. In
addition, the Executive acknowledges and agrees that the performance by the
Executive of the Executive’s duties shall require frequent travel including,
without limitation, overseas travel from time to time.










1



--------------------------------------------------------------------------------






(c)Confidential Information, Assignment of Rights, Non-Solicitation and Non-
Competition Agreement. In consideration of the covenants contained herein, the
Executive has executed and agrees to be bound by the Confidential Information,
Assignment of Rights, Non-Solicitation and Non-Competition Agreement (the
“Confidentiality Agreement”) attached to this Agreement as Exhibit B. The
Executive shall comply at all times with the covenants (including covenants not
to compete or solicit employees, consultants and independent contractors) and
other terms and conditions of the Confidentiality Agreement and all other
reasonable policies of the Company governing its confidential and proprietary
information. The Executive’s obligations under the Confidentiality Agreement
shall survive the Term of Employment.


4.
Devotion of Time to the Company’s Business.



(a)    Full-Time Efforts. During the Term of Employment, the Executive shall
devote substantially all of his business time, attention and effort to the
affairs of the Company, excluding any periods of disability, vacation, or sick
leave to which Executive is entitled, and shall use his reasonable best efforts
to perform the duties properly assigned to him hereunder and to promote the
interests of the Company.


(b)    Other Activities. Executive may serve on corporate, civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements and may
manage personal investments; provided that such activities do not individually
or in the aggregate significantly interfere with the performance of his duties
under this Agreement.


5.
Compensation and Benefits.



(a)    Base Salary. The Company shall pay to the Executive in accordance with
its normal payroll practices (but not less frequently than monthly) an annual
salary at a rate of not less than $415,000 per annum (“Base Salary”). The
Executive’s Base Salary shall be reviewed at least annually for the purposes of
determining increases, if any, based on the Executive’s performance, the
performance of the Company, the then prevailing salary scales for comparable
positions, inflation and other relevant factors. Effective as of the date of any
increase in the Executive’s Base Salary, Base Salary as so increased shall be
considered the new Base Salary for all purposes of this Agreement and may not
thereafter be reduced. Any increase in Base Salary shall not limit or reduce any
other obligation of the Company to Executive under this Agreement.


(b)    Cash Bonuses. The Company shall pay the Executive an annual cash bonus
(“Annual Bonus”) in accordance with the terms hereof and the terms of the
Company’s incentive plan for key executive officers, as amended from time to
time (the “Key Executive Incentive Plan”) during the Term of Employment. If the
Executive achieves his target performance goals for a Fiscal Year, which goals
shall be determined by the Compensation Committee on an annual or more frequent
basis, the Annual Bonus shall be not less than 100% of the Executive’s Base
Salary (the “Target Annual Bonus”). If the Executive achieves his maximum
performance goals for a Fiscal Year, which goals shall be determined by the
Committee on an annual or more frequent basis, the Annual Bonus shall be not
less than 120% of the Executive’s Base Salary (the “Maximum Annual Bonus”). In
the event that the Compensation Committee determines that the Executive has
earned an Annual Bonus, the Company shall pay the entire Annual Bonus in a
lump-sum cash payment within five (5) days after the Company's annual earnings
report is released but in no event later than the 15th day of the third calendar
month following the end of such Fiscal Year.


2



--------------------------------------------------------------------------------





(c)    Annual Equity Awards. The Company shall grant to Executive Equity Awards
each year in the discretion of the Compensation Committee. The number of shares
of the common stock subject to such annual grant of Equity Awards shall be based
on Executive’s performance across a wide set of criteria, with a target number
of shares of the Company’s common stock that would cause such annual grant of
Equity Awards to have a fair value (determined using the accounting methods
employed by the Company for financial reporting purposes under Generally
Accepted Accounting Principles) as of the date of grant of such Equity Award
equal to 100% of Executive's Base Salary in effect on the date of grant of the
Equity Award; it being understood that the actual number of shares of common
stock subject to an Equity Award may be more or less than the number determined
above, based on the performance criteria considered by the Compensation
Committee.


(d)    Benefits. During the Term of Employment, the Executive shall be entitled
to participate in all employee benefit plans, programs and arrangements made
available generally to the Company’s senior executives or to other full-time
employees on substantially the same basis that such benefits are provided to
such senior executives of a similar level or to other full-time employees
(including, without limitation profit-sharing, savings and other retirement
plans or programs (e.g., a 401(k) plan), long-term cash incentive plan, program
or arrangement, medical, dental, hospitalization, vision, short- term and
long-term disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance, and any other fringe
benefit or employee welfare benefit plans or programs that may be sponsored by
the Company from time to time, including any plans or programs that supplement
the above-listed types of plans or programs, whether funded or unfunded);
provided, however, that during the Term of Employment, the Executive shall not
be eligible to participate in any generally available severance benefit plan,
program or arrangement sponsored or maintained by the Company. Nothing in this
Agreement shall be construed to require the Company to establish or maintain any
such fringe or employee benefit plans, programs or arrangements. If a conflict
should exist between similar benefits afforded under any Company policy and the
benefits afforded under this Agreement, to the extent that this Agreement shall
provide for greater benefits, the terms of this Agreement shall control.


(e)    Vacations. During the Term of Employment, the Executive shall be entitled
to twenty five (25) days paid vacation per year, or such greater amount as may
be earned under the Company’s standard vacation policy.


(f)    Reimbursement of Expenses. During the Term of Employment, the Executive
shall be entitled to receive prompt reimbursement for all reasonable business-
or employment-related expenses incurred by the Executive upon the receipt by the
Company of reasonable documentation in accordance with standard practices,
policies and procedures applicable to other senior executives of the Company.


6.Termination of Employment. The Term of Employment shall be automatically
terminated upon the first to occur of the following:


(a)    Death. The Executive’s employment shall terminate immediately upon the
Executive’s death.


(b)    Disability. If the Executive is Disabled, either party may terminate the
Executive’s employment due to such Disability upon delivery of written notice to
the other party. The effective date of such termination of employment will be
the Date of Termination set forth in such written notice or immediately upon
delivery of such written notice if no effective date is specified in the written
notice. For avoidance of doubt, If the Executive’s employment is terminated
pursuant to this Section 6(b), his employment will not constitute a termination
of employment by the Company without Cause or by the Executive for Good Reason.




3



--------------------------------------------------------------------------------





(c)    Termination by the Executive Without Good Reason. The Executive may
terminate his employment for any reason other than Good Reason upon his delivery
of written notice to the Company at least thirty (30) days prior to his Date of
Termination.


(d)    Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason if (i) not later than ninety (90) days after the
occurrence of any act or omission that constitutes Good Reason, the Executive
provides the Company with a written notice setting forth in reasonable detail
the acts or omissions that constitute Good Reason, (ii) the Company fails to
correct or cure the acts or omissions within thirty (30) days after it receives
such written notice, and (iii) Executive terminates his employment with the
Company after the expiration of such cure period but not later than sixty (60)
days after the expiration of such cure period.


(e)    Termination by the Company Without Cause. The Company may terminate the
Executive’s employment without Cause upon delivery of written notice to the
Executive at least thirty (30) days prior to his Date of Termination.


(f)    Termination Upon Non-Renewal. Unless otherwise agreed to by the parties,
the Executive's employment shall terminate on the last day of the then-current
Term of Employment if either the Company or the Executive provides the
applicable other party with a written notice of non-renewal of this Agreement in
accordance with Section 2 and the parties do not enter into a new employment
agreement prior to the expiration of this Agreement ("Non-Renewal").


(g)    Termination by the Company for Cause. Upon the occurrence of any act or
omission that constitutes Cause, the Company may terminate the Executive’s
employment if:


(i)
No fewer than 30 days prior to the Date of Termination, the Company provides
Executive with written notice (the “Notice of Consideration”) of its intent to
consider termination of Executive’s employment for Cause, including a reasonably
detailed description of the acts or omissions that the Board believes constitute
Cause;



(ii)
The Executive fails to cure the acts or omissions that constitute Cause within
30 days after receiving such Notice of Consideration;



(iii)
The Executive is provided an opportunity to appear before the Board, with or
without legal representation, at Executive’s election, during the 30 day period
following the Executive’s receipt of the Notice of Consideration to present
arguments and evidence on his own behalf; and



(iv)
Following the presentation to the Board described in clause (iii) above or the
Executive’s failure to appear before the Board at a

reasonable date and time specified in the Notice of Consideration, the Board, by
the affirmative vote of at least 75% of its members (excluding Executive),
determines that (x) the acts or omissions of the Executive specified in the
Notice of Consideration actually occurred, (y) the Executive has failed to cure
such acts or omissions during the 30 day period following the Executive’s
receipt of the Notice of Consideration, and (z) the Executive’s employment
should accordingly be terminated for Cause.


The Executive’s termination of employment will be deemed to be a termination of
employment by the Company without Cause unless the Company establishes its full
compliance with the substantive and procedural requirements of this Section 6(g)
prior to the Executive’s Date of Termination. Notwithstanding


4



--------------------------------------------------------------------------------





the foregoing, the determination by the Board in clause (iv) above, shall be
without prejudice to the Executive’s right to dispute in arbitration pursuant to
Section 16 of this Agreement the Board’s determination that Cause for the
Executive’s termination existed and the arbitrator shall determine, without any
deference to the Board’s factual determinations or deliberations, whether Cause
for the Executive’s termination existed based on all relevant facts and
circumstances.


7.
Compensation and Benefits Payable Upon of Termination of Employment.



(a)    Payment of Accrued But Unpaid Compensation and Benefits. Upon the
Executive’s termination of employment for any reason, the Executive (or his
Beneficiary following Executive’s death) shall receive (i) a lump sum payment on
the Date of Termination in an amount equal to the sum of the Executive’s earned
but unpaid Base Salary through his Date of Termination plus his accrued but
unused vacation days at the Executive’s Base Salary in effect as of his Date of
Termination; plus (ii) any other benefits or rights the Executive has accrued or
earned through his Date of Termination in accordance with the terms of the
applicable fringe or employee benefit plans and programs of the Company. Except
as provided in Section 7(b) or (c) below or as expressly provided pursuant to
the terms of any employee benefit plan, the Executive will not be entitled to
earn or accrue any additional compensation or benefits for any period following
his Date of Termination.


(b)    Termination of Employment Due to Death or Disability. In addition to the
compensation and benefits payable under Section 7(a) above, if the Executive’s
employment is terminated due to his death or Disability, the Executive (or his
Beneficiary following Executive’s death) shall receive:


(i)
the Executive’s accrued but unpaid Annual Bonus, if any, for the Fiscal Year
ended prior to his Termination Date payable at the same time such annual bonuses
for such Fiscal Year are paid to other key executives of the Company pursuant to
the terms of the Key Executive Incentive Plan;



(ii)
100% of the Executive’s outstanding Equity Awards as of the Date of Termination
will be fully vested and exercisable.



(c)    Termination of Employment by the Company Without Cause, by the Executive
for Good Reason or Upon Non-Renewal by the Company. In addition to the
compensation and benefits payable under Section 7(a) above, if the Executive’s
employment is terminated (i) by the Company without Cause, (ii) by the Executive
for Good Reason or (iii) upon Non-Renewal where it is the Company that provided
written notice of non-renewal of this Agreement in accordance with Section 2,
and the Executive returns an executed Release to the Company, which becomes
final, binding and irrevocable within sixty (60) days following the Executive’s
Date of Termination in accordance with Section 8, the Executive (or his
Beneficiary following Executive’s death) shall receive:




(i)
the Executive’s accrued but unpaid Annual Bonus, if any, for the Fiscal Year
ended prior to his Termination Date payable at the same time annual bonuses for
such Fiscal Year are paid to other key executives of the Company pursuant to the
terms of the Key Executive Incentive Plan;



(ii)
if the Executive’s Date of Termination does not occur during the Post-Change of
Control Period, the Executive shall receive a distribution or payment in
settlement of each outstanding long-term performance-based Equity Award
(including performance shares or other long-term Equity Awards that vest based
on measures of long-term performance but excluding the Annual Bonus) for the
applicable performance period in which Executive’s employment is terminated
(pro-rated for



5



--------------------------------------------------------------------------------





the portion of the performance period through the Date of Termination) and based
on actual performance, payable when such long-term incentive compensation would
have been payable had Executive’s employment continued through the settlement
date of such long-term incentive compensation;


(iii)
if the Executive’s Date of Termination does not occur during the Post-Change of
Control Period, (A) each outstanding unvested Equity Award (excluding Equity
Awards described in Section 7(c)(ii)) will be vested in a portion equal to the
greater of the number of shares underlying such Equity Award that would vest (x)
if the Executive remained in continuous service with the Company for six (6)
months following his Date of Termination, or (y) on the next applicable vesting
date for such Equity Award (pro rated for the portion of the then current
vesting period represented by the Executive's service through the Date of
Termination), and (B) all of the Executive's vested stock options and stock
appreciation rights after giving effect to clause (A) shall continue to be
exercisable in accordance with the terms of the applicable Equity Award but in
any event for not less than six (6) months after the Date of Termination (or
until the original expiration date with respect to such Equity Award, if
earlier);



(iv)
if the Executive’s Date of Termination occurs during the Post- Change of Control
Period, 100% of the Executive’s outstanding Equity Awards as of the Date of
Termination will be fully vested and exercisable and the period of time during
which such Equity Awards may be exercised will be extended to the earlier of the
date such Equity Awards would have terminated if the Executive was still
employed or the third (3rd) anniversary of the Date of Termination;



(v)
a lump sum severance payment payable in a lump sum within five

(5) business days after the Executive’s Release becomes final, binding and
irrevocable in accordance with Section 8, in an amount equal to twenty-four (24)
months of Base Salary; and


(vi)
reimbursement of the COBRA premiums, if any, paid by the Executive for
continuation coverage for the Executive, his spouse and dependents under the
Company’s group health, dental and vision plans for the lesser of twenty-four
(24) months or the maximum COBRA continuation period.



Notwithstanding the foregoing, if the Executive materially breaches this
Agreement or the Executive’s Confidential Agreement, then the Company’s
continuing obligations under this Section 7(c) shall cease as of the date of the
breach and the Executive shall be entitled to no further payments hereunder.


8.Release. As a condition of receiving the compensation and benefits described
in Section 7(c), Executive must execute a release of any and all claims arising
out of Executive’s employment with the Company or Executive’s separation from
such employment (including, without limitation, claims relating to age,
disability, sex or race discrimination to the extent permitted by law),
excepting (i) claims for benefits under any employee benefit plan in accordance
with the terms of such employee benefit plan, (ii) any right to exercise Equity
Awards that are vested on the Date of Termination pursuant to the terms of such
Equity Awards (as modified by the Employment Agreement) (iii) claims based on
breach of the Company’s obligations to pay the compensation and benefits
described in Sections 5 and 7(a) or (c) of this Employment Agreement, (iv)
claims arising under the Age Discrimination in Employment Act after the date
Executive signs such release, and (v) any right to indemnification by the
Company or to coverage under directors and officers liability insurance to which
Executive is otherwise entitled in accordance with this Agreement and the
Company’s articles of incorporation or by laws or other agreement between
Executive and the Company (the “Release”). Such Release shall be in a form
tendered to the Executive by the Company within five (5)


6



--------------------------------------------------------------------------------





business days following the termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, which shall comply
with any applicable legislation or judicial requirements, including, but not
limited to, the Older Workers Benefit Protection Act, and shall be substantially
in the form of release attached as Exhibit C. The compensation and benefits
described in Section 7(c) will not be paid to the Executive if the Executive
fails to execute the Release within the time frame specified in such Release
(but in no event later than more than fifty-three (53) days after the Date of
Termination), if the Executive revokes the Release within the applicable
revocation period set forth in such Release or if the revocation period expires
more than sixty (60) days following the Executive’s Date of Termination.


9.Mitigation of Damages. The Executive will not be required to mitigate damages
or the amount of any payment or benefit provided for under this Agreement by
seeking other employment or otherwise. The amount of any payment or benefit
provided for under this Agreement will not be reduced by any compensation or
benefits earned by the Executive as the result of self-employment or employment
by another employer or otherwise.


10.Excess Parachute Excise Tax. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company or any
entity which effectuates a transaction described in Section 280G(b)(2)(A)(i) of
the Code to or for the benefit of the Executive (whether pursuant to the terms
of this Agreement or otherwise, but determined before application of any
reductions required pursuant to this Section 10) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred with respect to such excise tax by the Executive (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company will automatically
reduce such Payments to the extent, but only to the extent, necessary so that no
portion of the remaining Payments will be subject to the Excise Tax, unless the
amount of such Payments that the Executive would retain after payment of the
Excise Tax and all applicable Federal, state and local income taxes without such
reduction would exceed the amount of such Payments that the Executive would
retain after payment of all applicable Federal, state and local taxes after
applying such reduction. Unless otherwise elected by the Executive, to the
extent permitted under Code Section 409A, such reduction shall first be applied
to any severance payments payable to the Executive under this Agreement, then to
the accelerated vesting on any Equity Awards, starting with stock options and
stock appreciation rights reversing accelerated vesting of those options and
stock appreciation rights with the smallest spread between fair market value and
exercise price first and after reversing the accelerated vesting of all stock
options and stock appreciation rights, thereafter reversing accelerated vesting
of restricted stock, restricted stock units and performance shares, performance
units or other similar Equity Awards on a pro rata basis.


All determinations required to be made under this Section 10, including the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s independent auditors or such other certified public accounting
firm of national standing reasonably acceptable to the Executive as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by either the Company or the Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion to such effect.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.


11.Legal Fees. All reasonable legal fees and related expenses (including costs
of experts, evidence and counsel) paid or incurred by the Executive pursuant to
any claim, dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Company if the Executive is successful on the
merits pursuant to a legal judgment or arbitration. Except as provided in this
Section 11, each party shall be responsible for its own legal fees and expenses
in connection with any claim or dispute relating to this Agreement.


12.Liability Insurance and Indemnification. The Company shall maintain
directors’ and officers’ liability insurance for the Executive during the Term
of Employment, and for a six (6) year period following the


7



--------------------------------------------------------------------------------





Executive’s Date of Termination at a level equivalent to the most favorable and
protective coverage for any active officer or director of the Company. The
Company agrees to indemnify the Executive for any job-related liability to the
fullest extent permitted under applicable law, and its by-laws.


13.Beneficiary. If the Executive dies prior to receiving all of the amounts
payable to him in accordance with the terms of this Agreement, such amounts
shall be paid to one or more beneficiaries (each, a “Beneficiary”) designated by
the Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to the Executive’s estate. Such payments shall be
made in accordance with the terms of this Agreement. The Executive, without the
consent of any prior Beneficiary, may change his designation of Beneficiary or
Beneficiaries at any time or from time to time by a submitting to the Company a
new designation in writing.


14.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, email or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:










If to the Board or the Company:


Amber Road, Inc.
One Meadowlands Plaza
East Rutherford, NJ 07073 Attn: Chief Financial Officer
email: thomasconway@amberroad.com






With a copy to:


Dentons US LLP
1221 Avenue of the Americas New York, NY 10020
Attn: Victor H. Boyajian, Esq.
email: victor.boyajian@dentons.com


If to the Executive:


To the address on file with the records of the Company.


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


15.Withholding. The Company shall be entitled to withhold from payments due
hereunder any required federal, state or local withholding or other taxes.


16.
Arbitration.



(a)    If the parties are unable to resolve any dispute or claim relating
directly or indirectly to this agreement or any dispute or claim between the
Executive and the Company or its officers, directors, agents, or employees (a
“Dispute”), then either party may require the matter to be settled by final and
binding


8



--------------------------------------------------------------------------------





arbitration by sending written notice of such election to the other party
clearly marked “Arbitration Demand.” Thereupon such Dispute shall be arbitrated
in accordance with the terms and conditions of this Section 16. Notwithstanding
the foregoing, either party may apply to a court of competent jurisdiction for a
temporary restraining order, a preliminary injunction, or other equitable relief
to preserve the status quo or prevent irreparable harm or to enforce the terms
of the Confidentiality Agreement.


(b)    The Dispute shall be resolved by a single arbitrator in an arbitration
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The decision
of the arbitrator shall be final and binding on the parties, and specific
performance giving effect to the decision of the arbitrator may be ordered by
any court of competent jurisdiction.






(c)    Nothing contained herein shall operate to prevent either party from
asserting counterclaim(s) in any arbitration commenced in accordance with this
Agreement, and any such party need not comply with the procedural provisions of
this Section 16 in order to assert such counterclaim(s).


(d)    The arbitration shall be filed with the office of the American
Arbitration Association (“AAA”) located in New Jersey or such other AAA office
as the parties may agree upon (without any obligation to so agree). The
arbitration shall be conducted pursuant to the Employment Arbitration Rules of
AAA as in effect at the time of the arbitration hearing, such arbitration to be
completed in a 60-day period. In addition, the following rules and procedures
shall apply to the arbitration:


(i)
The arbitrator shall have the sole authority to decide whether or not any
Dispute between the parties is arbitrable and whether the party presenting the
issues to be arbitrated has satisfied the conditions precedent to such party’s
right to commence arbitration as required by this Section 16.



(ii)
The decision of the arbitrator, which shall be in writing and state the
findings, the facts and conclusions of law upon which the decision is based,
shall be final and binding upon the parties, who shall forthwith comply after
receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of

any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrator hereunder.


(iii)
The arbitrator shall have the power to grant all legal and equitable remedies
(including, without limitation, specific performance) and award compensatory and
punitive damages if authorized by applicable law.



(iv)
Except as otherwise provided in Section 11 or by law, the parties shall bear
their own costs in preparing for and participating in the resolution of any
Dispute pursuant to this Section 16, and the costs of the arbitrator(s) shall be
equally divided between the parties.



(v)
Except as provided in the last sentence of Section 16(a), the provisions of this
Section 16 shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
tribunal with respect to any Dispute arising in connection with this Agreement.
Any party commencing a lawsuit in violation of this Section 16 shall pay the
costs of



9



--------------------------------------------------------------------------------





the other party, including, without limitation, reasonable attorney’s fees and
defense costs.


17.Recoupment.


(a)     Policy. Any incentive-based compensation received by the Executive
including Annual Bonus and Equity Awards, whether pursuant to this Agreement or
otherwise, that is granted, earned or vested based in any part on attainment of
a financial reporting measure, shall be subject to the terms and conditions of
the Company’s Claw Back Compensation Policy, if any (the “Recoupment Policy”),
and any other policy of recoupment of compensation as shall be adopted from time
to time by the Board or its Compensation Committee as it deems necessary or
appropriate to comply with the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, Section 304 of the
Sarbanes-Oxley Act of 2002, and any implementing rules and regulations of the
U.S. Securities and Exchange Commission and applicable listing standards of a
national securities exchange adopted in accordance with any of the foregoing.
The terms and conditions of the Recoupment Policy, including any changes to the
Recoupment Policy adopted from time to time by the Company, are hereby
incorporated by reference into this Agreement.
(b)     Non-Indemnification and Advancement for Recoupment. The Company shall
not be obligated to indemnify or advance funds to the Executive for any payment
or reimbursement by the Executive to the Company of any bonus or other
incentive-based or equity-based compensation previously received by the
Executive or payment of any profits realized by the Executive from the sale of
securities of the Company, as required in each case under the Securities
Exchange Act of 1934 or under the rules of the stock exchange on which the
common stock of the Company is listed (including any such payments or
reimbursements under Section 304 and 306 of the Sarbanes-Oxley Act of 2002, or
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any implementing rules and regulations of the U.S. Securities
and Exchange Commission and applicable listing standards of a national
securities exchange adopted in accordance with any of the foregoing).


18.
Miscellaneous.



(a)    Governing Law. This Agreement shall be interpreted, construed, governed
and enforced according to the laws of the State of New Jersey without regard to
the application of choice of law rules.


(b)    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes the
Existing Employment Agreement and any and all other prior agreements, promises,
understandings and representations regarding the Executive’s employment,
compensation, severance or other payments contingent upon the Executive’s
termination of employment, whether written or otherwise.


(c)    Amendments. No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in writing and signed by the parties
hereto.


(d)    Severability. If one or more provisions of this Agreement are held to be
invalid or unenforceable under applicable law, such provisions shall be
construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.


(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the beneficiaries, heirs and representatives of the Executive
(including the Beneficiary) and the successors and assigns of the Company. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to the Executive,


10



--------------------------------------------------------------------------------





expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform this Agreement
if no such succession had taken place. Regardless whether such agreement is
executed, this Agreement shall be binding upon any successor of the Company in
accordance with the operation of law and such successor shall be deemed the
Company for purposes of this Agreement.


(f)    Successors and Assigns; Nonalienation of Benefits. Except as provided in
Section(e) in the case of the Company, or to the Beneficiary in the case of the
death of the Executive, this Agreement is not assignable by any party.
Compensation and benefits payable to the Executive under this Agreement shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, prior to actually being received by the
Executive or a Beneficiary, as applicable, and any such attempt to dispose of
any right to benefits payable hereunder shall be void. and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.


(g)    Remedies Cumulative; No Waiver. No remedy conferred upon either party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity. No
delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.


(h)    Survivorship. Notwithstanding anything in this Agreement to the contrary,
all terms and provisions of this Agreement that by their nature extend beyond
the Date of Termination shall survive termination of this Agreement.


(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one document.


19.No Contract of Employment. Nothing contained in this Agreement will be
construed as a right of the Executive to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.


20.Section 409A of the Code. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A of
the Code and, accordingly, to the maximum extent permitted, this Agreement shall
be construed and interpreted in accordance with such intent. The Executive’s
termination of employment (or words to similar effect) shall not be deemed to
have occurred for purposes of this Agreement unless such termination of
employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.


Notwithstanding any provision in this Agreement to the contrary, if the
Executive is deemed on the date of the Executive’s separation from service to be
a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology set forth in Code Section
409A, then with regard to any payment or the providing of any benefit that
constitutes “non-qualified deferred compensation” pursuant to Code Section 409A
and the regulations issued thereunder that is payable due to the Executive’s
separation from service, to the extent required to be delayed in compliance with
Code Section 409A(a)(2)(B), such payment or benefit shall not be made or
provided to the Executive prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Executive’s separation from
service, and (ii) the date of the Executive’s death (the “Delay Period”). On the
first day of the seventh month following the date of the Executive’s separation
from service or, if earlier, on the date of the


11



--------------------------------------------------------------------------------





Executive’s death, all payments delayed pursuant to this Section 20 shall be
paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due to the Executive under this Agreement shall be paid or provided
in accordance with the normal payment dates specified for them herein.


To the extent any reimbursement of costs and expenses (including reimbursement
of COBRA premiums pursuant to Section 7(c)(vi)) provided for under this
Agreement constitutes taxable income to the Executive for Federal income tax
purposes, such reimbursements shall be made as soon as practicable after the
Executive provides proper documentation supporting reimbursement but in no event
later than December 31 of the calendar year next following the calendar year in
which the expenses to be reimbursed are incurred. With regard to any provision
herein that provides for reimbursement of expenses or in-kind benefits, except
as permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.


If under this Agreement, any amount is to be paid in two or more installments,
each such installment shall be treated as a separate payment for purposes of
Section 409A.


21.Executive Acknowledgement. The Executive hereby acknowledges that the
Executive has read and understands the provisions of this Agreement, that the
Executive has been given the opportunity for the Executive’s legal counsel to
review this Agreement, that the provisions of this Agreement are reasonable and
that the Executive has received a copy of this Agreement.








[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




12



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed on May __, 2016.




AMBER ROAD, INC.






By:      Name:
Title:










EXECUTIVE








____________________________________
JAMES W. PREUNINGER




13



--------------------------------------------------------------------------------










EXHIBIT A


(a)    “Annual Bonus” shall have the meaning set forth in Section 5(b) of the
Employment Agreement.


(b)    “Base Salary” shall have the meaning set forth in Section 5(a) of the
Employment Agreement.


(c)    “Beneficiary” shall have the meaning set forth in Section 13 of the
Employment Agreement.


(d)
“Board” means the Board of Directors of the Company.



(e)
“Cause” means one or more of the following:



(i)
The Executive’s willful failure to perform his duties hereunder (other than as a
result of illness or injury) that directly, materially and demonstrably impairs
or damages the property, goodwill, reputation, business or finances of the
Company;



(ii)
The Executive’s willful misconduct or gross negligence in the performance of his
duties hereunder that directly, materially and demonstrably impairs or damages
the property, goodwill, reputation, business or finances of the Company;



(iii)
The conviction of, or plea of nolo contendere by, the Executive to, a felony or
a crime involving moral turpitude that materially and demonstrably impairs or
damages the property, goodwill, reputation, business or finances of the Company;
or



(iv)
The Executive’s commission of any willful acts of personal dishonesty in
connection with his responsibilities as an employee of the Company that
directly, materially and demonstrably impairs or damages the property, goodwill,
reputation, business or finances of the Company.



For purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company. Any act, or failure
to act, based on authority given pursuant to a resolution duly adopted by the
Board or any committee thereof, or the advice of counsel to the Company, will be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.






events:
(f)

“Change of Control” means the occurrence of any one of the following






14



--------------------------------------------------------------------------------








(i)
any “person” (as defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, an
underwriter temporarily holding securities pursuant to an offering of such
securities or any corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, directly or indirectly (x) acquires “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act) of securities representing more
than 50% of the combined voting power of the Company’s then outstanding
securities or; (y) acquires within a twelve (12) consecutive month period
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing 35% of the combined voting power of the Company’s then
outstanding securities;



(ii)
persons who comprise a majority of the Board are replaced during any twelve (12)
consecutive month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of such
appointment or election;



(iii)
the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar corporate transaction (each, a “Business Combination”)
other than a Business Combination in which all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s voting
securities immediately prior to such Business Combination beneficially own,
directly or indirectly, 50% or more of the combined voting power of the voting
securities of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of the Business Combination owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership of the Company’s voting securities immediately prior to such
Business Combination; or



(iv)
any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
acquires all or substantially all of the assets of the Company within any twelve
(12) consecutive month period.



Notwithstanding the forgoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation Section
1.409A- 3(i)(5)(v), a change in the effective control of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).


(g)    “Change of Control Date” means any date after the date hereof on which a
Change of Control occurs; provided, however, that if a Change of Control occurs
and if the Executive’s employment with the Company is terminated or an event
constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by the Executive that such
termination or event (i) was at the request of a third party who has taken steps
reasonably calculated to effect the Change of Control, or (ii) otherwise arose
in connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.


15



--------------------------------------------------------------------------------







(h)    “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.


(i)    “Compensation Committee” means the compensation committee of the Board or
such other committee of the Board that exercises the duties and responsibilities
typically assigned to a compensation committee.


(j)    “Confidentiality Agreement” means the Confidential Information,
Assignment of Rights, Non-Solicitation and Non-Competition Agreement between the
Company and the Executive, a copy of which is attached to this Agreement as
Exhibit B, pursuant to which the Executive has agreed to abide by certain
covenants (including covenants to maintain not to disclose confidential
information, compete with the Company or solicit employees, consultants or
independent contractors of the Company, main).


(k)    “Date of Termination” means the date specified in a written notice of
termination delivered pursuant to Section 6 hereof, or the Executive’s last date
as an active employee of the Company before a termination of employment due to
his death or Non-Renewal.


(l)    “Disabled” or “Disability” means a mental or physical condition that
renders the Executive substantially incapable of performing his duties and
obligations under this Agreement, after taking into account provisions for
reasonable accommodation, as determined by a medical doctor (such doctor to be
mutually determined in good faith by the parties) for four (4) or more
consecutive months or for a total of four (4) months during any twelve (12)
consecutive months.


(m)    “Equity Awards” means stock options, stock appreciation rights,
restricted shares, restricted stock units, deferred stock, performance shares or
performance units or any other stock-based awards granted by the Company to the
Executive whether pursuant to the terms of an equity incentive plan or
otherwise.


(n)    “Fiscal Quarter” means a three consecutive calendar month period
beginning on the first day of the first, fourth, seventh and tenth month of any
Fiscal Year.


(o)    “Fiscal Year” means the fiscal year of the Company, which is the calendar
year.


(p)    “Good Reason” means, unless the Executive has consented in writing
thereto, the occurrence of any of the following:


(i)
the assignment to the Executive of any duties materially inconsistent with the
Executive’s position, including any change in status, title, authority, duties
or responsibilities or any other action which results in a material diminution
in such status, title, authority, duties or responsibilities;





16



--------------------------------------------------------------------------------








(ii)
a reduction in the Executive’s Base Salary by the Company or any breach by the
Company of its obligations pursuant to Section 5(e) with respect to the
Executive’s benefits;



(iii)
the relocation of the Executive’s office to a location more than 25 miles from
East Rutherford, New Jersey;



(iv)
the failure of the Company to obtain the assumption in writing of the Company’s
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within 15 days after a Business Combination or
a sale or other disposition of all or substantially all of the assets of the
Company;



(v)
the requirement that the Executive report to any person other than the Board;



(vi)
any material reduction in the Company’s willingness or obligation to indemnify
the Executive against liability for actions (or inaction, as the case may be) in
his capacity as an officer, director or employee of the Company;



(vii)
a material breach of this Agreement by the Company; or



(viii)
the failure to nominate or elect the Executive to the Board.



(q)    “Key Executive Incentive Plan” shall have the meaning set forth in
Section 5(b) of the Employment Agreement.


(r)    “Maximum Annual Bonus” shall have the meaning set forth in Section 5(b)
of the Employment Agreement.


(s)    "Non-Renewal" shall have the meaning set forth in Section 6(f) of the
Employment Agreement.


(t)    “Post-Change of Control Period” means the period beginning on the Change
of Control Date and ending 24 months after the date of the related Change of
Control.


(u)    “Release” shall have the meaning set forth in Section 8 of the Employment
Agreement.


(v)    “Target Annual Bonus” shall have the meaning set forth in Section 5(b) of
the Employment Agreement.


(w)    “Term of Employment” shall have the meaning set forth in Section 2 of the
Employment Agreement.




17



--------------------------------------------------------------------------------






EXHIBIT B
CONFIDENTIAL INFORMATION, ASSIGNMENT OF RIGHTS,
NON-SOLICITATION AND NON-COMPETITION AGREEMENT
In consideration of my continued employment with Amber Road, Inc., or any of its
subsidiaries, in connection with the performance of my duties as an employee of
the Amber Road, Inc. or any of its subsidiaries (“Company”) (hereinafter, my
"Employment"), I hereby agree and acknowledge effective as of May __, 2016 that:
Confidential Information
1.
As a result of my Employment, I may come to possess Confidential Information,
and the Company has informed me that it will not retain me unless I agree to the
terms of this Agreement and abide by them. As used in this Agreement,
"Confidential Information" includes, without limitation, information, whether or
not in tangible form, which has not been publicly disclosed regarding Company,
any of Company's customers, remarketing and/or support agreements made between
Company and its business partners which disclose product data, commission rates,
territories, quotas, and terms of licenses; the identities and locations of
vendors and consultants furnishing materials and services to Company and the
terms of such arrangements (including prices) negotiated by Company with such
vendors and consultants; data relating to sales and license volumes, by
customer, by location or by product; data relating to consulting agreements
between Company and its customers which disclose billing rates, budgets,
deliverables, time schedules and staff assignments; customer and product
licensee and prospective product licensee lists; financial information that has
not been released to the public by Company; employee lists of Company; future
business plans, licensing strategies, advertising campaigns and the like; data
provided to you which is marked as confidential or proprietary to Company, one
of Company’s customers or business partners; proposed or actual acquisitions of
stock or assets by Company; and/or any other information concerning or used in
Company's business, its manner of operations, its plan, processes or other data.

The definition of Confidential Information also shall include “Trade Secrets”,
which are defined as the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula, data-processing
technique, computer program, or improvement that is valuable and secret (in the
sense that it is not generally known to competitors of Company or competitors of
its business partners). To the extent consistent with the foregoing, Trade
Secrets include, without limitation, the specialized information and technology
embodied in computer program material, including source and object code, system
and user documentation, and program and system designs that provide Company or
its business partners with an advantage over their competitors in the
development, sales, implementation and support of their application software and
products.
I acknowledge that Company has developed its Confidential Information through
its own efforts and at great expense. I further acknowledge that Company has a
legitimate interest in protecting its Confidential Information.
2.
I will not at any time, except as required by my duties at Company, duplicate,
remove, transfer, use, disclose or communicate, or knowingly allow any other
person to duplicate, remove, transfer, use, disclose or communicate, any
Confidential Information. I will safeguard all Confidential Information at all
times so that it is not exposed to, or taken by, unauthorized persons and will
exercise my best efforts to assure its safekeeping. I understand that the
maintenance of the confidentiality of Confidential Information is material and
essential to Company and its disclosure would have a severe adverse effect on
the conduct of Company's business, and Company's competitive position and
goodwill.

3.
Upon termination of my Employment, whether voluntary or involuntary, or upon
Company's request at any time during the term of my Employment, I will deliver
to Company all written and other materials which contain or relate to
Confidential Information, whether formal or informal, whether prepared by me or
by






--------------------------------------------------------------------------------





others and whether required by my employment or for my personal use, including,
without limitation, all documents, notes, computer programs and data prepared
for or stored in or obtained from any automated information system, all of which
materials shall be and remain the property of Company. In addition, I shall also
provide any information, such as passwords or codes, necessary to allow Company
to fully utilize its property.
4.
I will not make any unauthorized disclosure of trade secrets or confidential
information to any third person, including any such information which is subject
to a confidentiality agreement between Company and such third person, to which I
gain access as a result of my Employment.

5.
My obligations under this Agreement will remain in effect both during the term
of my Employment and thereafter, whatever the reason for termination of my
Employment, and shall survive any termination of this Agreement.

Assignment of Right
6.
(a)    All intellectual property in whatever form including, without limitation,
inventions, discoveries, ideas, computer programs, programs based upon or
developed from computer programs, improvements, codes, methods, algorithms,
trade secrets, know-how, system documentation, technical data, drawings, flow
charts, prototypes, design specifications, and any other documentation, notes
and materials related to the foregoing (whether or not patentable or
copyrightable) that are conceived or made by me, either alone or with others,
during the course of or derived from my Employment by Company and in any way
related to my Employment or to any business in which Company is engaged at any
time during the term of my Employment or (if it should reasonably be known by
me) is considering in engaging ("Discoveries"), shall be deemed to be "works
made for hire" if permitted by applicable law and shall belong to Company.

(b)
I will promptly disclose all Discoveries to Company.

(c)
To the extent that any Discovery does not constitute a work made for hire
pursuant to applicable law, I hereby transfer, grant, convey, assign and
relinquish exclusively to Company all of my rights to, title to and interest in
all Discoveries, in perpetuity (or for the longest period of time otherwise
permitted by law), including:

(i)
all of my rights, title, interest, and benefit (including the right to make,
use, or sell under patent law; to copy, adapt, distribute, display, and perform
under copyright law; and to use and disclose under trade secret law) in and to
all United States and foreign patents and patent applications, patent license
rights, patentable inventions, trade secrets, trademarks, service marks, trade
names (including, in the case of trademarks, service marks and trade names, all
goodwill pertaining thereto), copyrights, technology licenses, know-how,
confidential information, shop rights, and all other intellectual property
rights owned or claimed or acquired in the future by me as embodied in the
Discoveries; and

(ii)
all of my rights, title, interest, and benefit and all powers and privileges,
in, to, and under all technical data, drawings, prototypes, engineering files,
system documentation, flow charts, and design specifications developed by,
owned, or acquired previously or in the future by me in connection with the
development of the programming, inventions, processes, and apparatus entailed by
the Discoveries.

(d)
I will execute and deliver, from time to time after the date hereof, upon
Company's request, such further conveyance instruments, and take such further
actions, as may be necessary or desirable to evidence more fully the transfer of
ownership of all the Discoveries to Company, or the original ownership of all
the Discoveries on the part of Company, to the fullest extent possible. I
therefore agree to:



2



--------------------------------------------------------------------------------





(i)
execute, acknowledge, and deliver any affidavits or documents of assignment and
conveyance regarding the Discoveries.

(ii)
provide testimony in connection with any proceeding affecting the right, title,
interest, or benefit of Company in or to the Discoveries.

(iii)
perform any other acts deemed necessary to carry out the intent of this
Agreement including, without limitation, assisting in the application,
perfection, maintenance and enforcement of the Discoveries and all rights
relating thereto.

(e)
In furtherance of this Agreement, I hereby acknowledge that, from this date
forward, or a previous date if rights were earlier transferred, Company has
succeeded to all of my rights, title, and standing to:

(i)
receive all rights and benefits pertaining to the Discoveries.

(ii)
institute and prosecute all suits and proceedings and take all actions that
Company, in its sole discretion may deem necessary or proper to collect, assert,
or enforce any claim, right, or title of any kind in and to any and all of the
Discoveries.

(iii)
defend and compromise any and all such actions, suits, or proceedings relating
to such transferred and assigned rights, title, interest, and benefits, and do
all other such acts and things in relation thereto as Company, in its sole
discretion, deems advisable.

(f)
Upon termination of my Employment, I will immediately surrender to Company all
materials and work product in my possession or within my control (including all
copies thereof) relating in any way to the Discoveries.

(g)
To effectuate the terms of this paragraph 6, I hereby name and irrevocably
constitute and appoint Company, with the full power of substitution therein, as
my true and lawful attorney-in-fact to exercise the rights assigned hereby.

(h)
I represent and warrant that no consents of any other parties are necessary or
appropriate under any agreements concerning any of the Discoveries in order for
the transfer and assignment of any of the Discoveries under this Agreement to be
legally effective.

(i)
I represent and warrant that, to the best of my knowledge, upon consummation of
this Agreement, Company will have good and marketable title to the Discoveries,
free and clear of any and all liens, mortgages, encumbrances, pledges, security
interests, or charges of any nature whatsoever.

7.
I have listed on the Schedule attached to this Agreement all inventions, if any,
conceived or made by me prior to my Employment by Company and which are to be
excluded from this Agreement, as well as any restrictions on any work for
Company or any obligations under this Agreement arising from any prior
employment or other agreement. I am not required to list on the Schedule any
inventions conceived or made by me prior to my Employment by Company that (i)
are unrelated to the business, operations, services or products of Company or
(ii) are solely related to my personal hobbies and not to the business,
operations, service or products of Company.

Non-Solicitation
8.
I agree that all Company relationships, whether or not contractual, including
but not limited to, relationships with employees, contractors, consultants,
partners (collectively “Relationships”) are the sole property of Company. I
agree that, during and after my Employment with Company, unless Company provides
written consent, I will not directly or indirectly provide information,
including but not limited to,



3



--------------------------------------------------------------------------------





employee lists, resumes, independent contractor agreements, employment
information and contact information, to other entities or individuals. I agree
not to interfere with these Relationships by hiring or soliciting for hire
individuals or entities, directly or indirectly, to work with or for any person
or entity external to Company without the written consent of Company, during,
and for a period of 24 months after the termination of, my Employment with
Company.
9.
I agree that all Company relationships with customers, partners, resellers,
vendors and suppliers and all information, whether or not in writing, are and
shall be the exclusive property of Company (collectively "Customer
Information"). Customer Information shall not be used outside the duties of my
Employment with Company without the written consent of Company, either during or
after the termination of my Employment with Company.

Non-Competition
10.
(a)    I further agree that, during the term of my Employment with Company, and
for a period of twenty-four months following the termination (whether voluntary
or involuntary) of such Employment, I will not engage in any capacity (including
without limitation, as an employee, officer, director, consultant or shareholder
(other than as an owner of 1% or less of the outstanding shares of any
publicly-traded company), in any Competing Business in any geographical area in
which Company (or any of Company’s affiliates) transacts such business. For
purposes of this Agreement a “Competing Business” means any business engaged in
providing services similar to Company’s or in the marketing, sale, development
and distribution of products that are similar to Company's.

(b)
The covenants contained in this Section 10 shall be enforced to the fullest
extent permissible under the laws of each jurisdiction in which enforcement is
sought. Accordingly, I agree that if any of the provisions of this Section 10
shall be adjudicated to be invalid or unenforceable for any reason whatsoever,
said provision shall be construed (only with respect to the operation thereof in
the particular jurisdiction in which such adjudication is made) by limiting and
reducing it so as to be enforceable to the fullest extent permissible, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of said provision in any other jurisdiction.

11.
Breach by me of any provision of this Agreement will cause Company irreparable
injury and damage for which money damages may not be adequate. In addition to
all other remedies that are available to it, Company shall be entitled to
preliminary and permanent injunctive and equitable relief to prevent or remedy a
breach of this Agreement by me.

12.
This Agreement:

(a)
shall bind my heirs, executors, administrators, legal representatives and
assigns, and supersedes any prior agreements concerning Confidential Information
executed by me with or in favor of Company, if any.

(b)
constitutes the entire understanding between Company and me concerning
Confidential Information and no waiver or amendment of any provision of this
Agreement shall be valid or effective unless in writing and signed by the party
against whom enforcement thereof is sought.

(c)
shall be enforceable by Company or any of its successors or assigns.

(d)
shall be enforced and construed in accordance with the laws of the State of New
Jersey, without giving effect to the choice of laws principles of New Jersey
that would result in the application of the laws of any other jurisdiction.



4



--------------------------------------------------------------------------------





13.
Should any part of this Agreement for any reason be declared by any court of
competent jurisdiction to be invalid, that decision shall not affect the
validity of the remaining portion, which shall continue in full force and effect
as if this Agreement had been executed with the invalid portion eliminated,
provided, however, that this Agreement shall be interpreted to carry out to the
greatest extent possible the intent of the parties and to provide to Company
substantially the same benefits as Company would have received under this
Agreement if such invalid part of this Agreement had been enforceable.

14.
I represent that I am not a party to, or bound by, any confidentiality
agreements, non-compete agreements, restrictive covenants, non-solicitation
agreements, invention and assignment agreements, or any other agreements or
obligations to any former employer or other entity that will prevent me from
performing, or impede me in performance of service for Company. I also represent
that I have disclosed to Company all contracts or agreements that could prevent
me from carrying out my responsibilities for Company. I further acknowledge that
I have not and will not take or remove from my prior employment the originals or
copies of any documents maintained as confidential or proprietary information by
my prior employer, and that I have not and will not disclose any confidential or
proprietary information of my prior employer. Therefore, I am “free and clear”
to be employed by Company. I acknowledge that Company is relying on my
representation in making its offer of employment, in employing me, or in
continuing my employment with Company. I further agree not to enter into any
agreement either written or oral in conflict with my Employment with Company.

15.
I further agree that this Agreement does not constitute a contract of
employment, and that I have the right to resign and Company has the right to
terminate my employment at any time, for any reason, with or without cause,
subject to the provisions of any written employment agreement between Company
and me. I hereby acknowledge that I have read this Agreement, understand it and
agree to be bound by its restrictions.



    
JAMES W. PREUNINGER
May __, 2016
(Date Signed)


ACCEPTED AND DATED AS OF MAY __, 2016


AMBER ROAD, INC.


By:  ___________________________
Name:    
Title:
 


5



--------------------------------------------------------------------------------






EXHIBIT A
Amber Road, Inc.
One Meadowlands Plaza
East Rutherford, NJ 07073
Attn:
1.    The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by Amber Road, Inc. (the
“Company”) that have been made or conceived or first reduced to practice by me,
alone or jointly with others, prior to my employment by the Company that I
desire to remove from the operation of the Company’s Confidential Information,
Assignment of Rights, Non-Solicitation and Non-Competition Agreement.
No inventions or improvements.
See below: Any and all inventions regarding
Additional sheets attached.
2.    I propose to bring to my employment the following materials and documents
of a former employer:
No materials or documents.
See below:


_______________________________
Name:
_______________________________
Date:




6



--------------------------------------------------------------------------------








EXHIBIT C
WAIVER AND RELEASE
This is a Waiver and Release (“Release”) between James W. Preuninger
(“Executive”) and Amber Road, Inc. (the “Company”). The Company and the
Executive agree that they have entered into this Release voluntarily, and that
it is intended to be a legally binding commitment between them.
In consideration for and contingent upon the Executive’s right to receive the
benefits described in the Employment Agreement between the Company and the
Executive (the “Employment Agreement”) and this Release, Executive hereby agrees
as follows:
(a)    General Waiver and Release. Except as provided in Paragraph (e) below,
Executive and any person acting through or under the Executive hereby release,
waive and forever discharge the Company, its past and present subsidiaries and
affiliates, and their respective successors and assigns, and their respective
past and present officers, trustees, directors, shareholders, executives and
agents of each of them, from any and all claims, demands, actions, liabilities
and other claims for relief and remuneration whatsoever (including without
limitation attorneys’ fees and expenses), whether known or unknown, absolute,
contingent or otherwise (each, a “Claim”), arising or which could have arisen up
to and including the date of his execution of this Release, including without
limitation those arising out of or relating to Executive’s employment or
cessation and termination of employment, or any other written or oral agreement,
any change in Executive’s employment status, any benefits or compensation, any
tortious injury, breach of contract, wrongful discharge (including any Claim for
constructive discharge), infliction of emotional distress, slander, libel or
defamation of character, and any Claims arising under Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Americans
With Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Older Workers Benefits Protection Act, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, or any other federal, state
or local statute, law, ordinance, regulation, rule or executive order, any tort
or contract claims, and any of the claims, matters and issues which could have
been asserted by Executive against the Company or its subsidiaries and
affiliates in any legal, administrative or other proceeding. Executive agrees
that if any action is brought in his name before any court or administrative
body, Executive will not accept any payment of monies in connection therewith.
(b)    Miscellaneous. Executive agrees that Section 7(c) of the Employment
Agreement (which is specifically incorporated herein by reference) specifies
payments from the Company to himself, the total of which meets or exceeds any
and all funds due him by the Company, and that he will not seek to obtain any
additional funds from the Company with the exception of non-reimbursed business
expenses. (This covenant does not preclude the Executive from seeking workers
compensation, unemployment compensation, or benefit payments from the Company’s
insurance carriers that could be due him.)
(c)    Non-Solicitation, Confidentiality and Non-Solicitation Covenants.
Executive warrants that Executive has, and will continue to comply fully with
Section 3(c) of the Employment Agreement and the provisions of the Confidential
Information, Assignment of Rights, Non-Solicitation and Non-Competition
Agreement by and between the Company and the Executive.
(d)    THE COMPANY AND THE EXECUTIVE AGREE THAT THE BENEFITS DESCRIBED IN
SECTION 7(C) OF THE EMPLOYMENT AGREEMENT AS SUBJECT TO EXECUTIVE’S COMPLIANCE
WITH SECTION 8 THEREOF ARE CONTINGENT UPON THE EXECUTIVE SIGNING THIS RELEASE.
THE EXECUTIVE FURTHER UNDERSTANDS AND AGREES THAT IN SIGNING THIS RELEASE,
EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS AGAINST THE COMPANY. THE EXECUTIVE
UNDERSTANDS AND AGREES THAT IF HE DECIDES NOT TO SIGN THIS RELEASE, OR IF HE
REVOKES THIS RELEASE, THAT HE WILL IMMEDIATELY REFUND TO THE COMPANY ANY AND ALL
SEVERANCE PAYMENTS AND OTHER BENEFITS HE MAY HAVE ALREADY RECEIVED.
(e)    The waiver contained in Paragraph (a) and (b) above does not apply to:





--------------------------------------------------------------------------------





(i)
Any claims for benefits under employee benefit plans in accordance with the
terms of the applicable employee benefit plan, including the Executive’s right
to elect continuation coverage under the Company’s group health, dental and/or
visions plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (COBRA),

(ii)
Any right to exercise stock options or stock appreciation rights that were
vested and exercisable on the Date of Termination in accordance with the terms
thereof (as modified by the Employment Agreement);

(iii)
Any Claim under or based on a breach of the Company’s obligations to pay the
compensation and benefits described in Sections 5 or 7(a) or (c) of the
Employment Agreement,

(iv)
Rights or Claims that may arise under the Age Discrimination in Employment Act
after the date that Executive signs this Release,

(v)
Any right to indemnification by the Company or to coverage under directors and
officers liability insurance to which Executive is otherwise entitled in
accordance with Section 12 of Employment or the Company’s articles of
incorporation or by-laws or other agreement between the Executive and the
Company.

(f)    EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND IS VOLUNTARILY SIGNING THIS
RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED TO CONSULT WITH
AN ATTORNEY, HE HAS BEEN GIVEN AT LEAST 21 DAYS TO CONSIDER THIS RELEASE BEFORE
THE DEADLINE FOR SIGNING IT; AND HE UNDERSTANDS THAT HE MAY REVOKE THE RELEASE
WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT REVOKED WITHIN SUCH PERIOD, THIS
RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH (8) DAY AFTER IT IS SIGNED BY
EXECUTIVE.
BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.


    
JAMES W. PREUNINGER
May __, 2016
(Date Signed)


ACCEPTED AND DATED AS OF MAY __, 2016


AMBER ROAD, INC.


By:  ___________________________
Name:    
Title:


- 2 -



--------------------------------------------------------------------------------









- 3 -

